Citation Nr: 0123839
Decision Date: 09/07/01	Archive Date: 12/03/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  98-04 866A	)	DATE SEP 07, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 30 percent for acne vulgaris. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1966 to August 1968.

This matter comes before the Board of Veterans Appeals (Board) on appeal of rating decisions of the Detroit, Michigan, regional office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously before the Board in December 2000, at which time it was remanded in order to afford the veteran a hearing before the Board at the RO.  The hearing was conducted in March 2001, and the case has been returned to the Board for further appellate review.  

The issue of entitlement to an increased evaluation for acne vulgaris will be addressed in the remand section at the end of this decision.  


FINDING OF FACT

The veterans service connected PTSD is productive of symptomatology resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for PTSD have been met; the criteria for an evaluation in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the 10 percent evaluation currently assigned to his service connected PTSD is inadequate to reflect its current level of severity.  He argues that this disability results in symptoms that include nightmares and intrusive thoughts, especially during times of the year which represent anniversary dates of stressful events that occurred in Vietnam.  The veteran notes that he has changed jobs on many occasions since discharge from service, and that he even had to quit teaching and find another field in part due to his disability.  Furthermore, he notes that he has occasionally missed work as a result of his symptoms.  He believes that although his relationships with his wife and family have generally been good, he states that his disability makes him desire isolation at times, and makes it difficult to communicate with them.  Finally, the veteran notes that his symptoms have become more severe and difficult to control as he has become older.  

The Board notes that there has been a significant change in the law during the pendency of this appeal.  On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  This law also eliminates the concept of a well-grounded claim and supersedes the decision of the United States Court of Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had held that VA cannot assist in the development of a claim that is not well grounded.  This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA issued regulations to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were effective November 9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) which is effective August 29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that the provisions of this rule merely implement the VCAA and do no provide any rights other than those provided in the VCAA.  66 Fed. Reg. 45,629.  Accordingly, in general where the record demonstrates that the statutory mandates have been satisfied, the regulatory provisions likewise are satisfied.  

The VA has a duty to notify the veteran and his representative of any information and evidence needed to substantiate and complete a claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-2097 (2000) (to be codified as amended at 38 U.S.C. § 5102 and 5103); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(b)) .  The veteran was notified following the February 1998 rating decision that his PTSD was 10 percent disabling.  The April 1998 statement of the case provided the veteran with the laws and regulations pertaining to the evaluation of PTSD, as well as a discussion of the medical evidence in the context of these laws and regulations.  The February 1999 supplemental statement of the case contained similar information, as did the April 2000 supplemental statement of the case.  The Board concludes that the discussions of the letters, the statement of the case, and the supplemental statements of the case sent to the veteran informed him of the type of evidence required to demonstrate the severity of his PTSD, and that the VAs notification requirements have been met.  

The VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate a claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified as amended at 38 U.S.C. § 5102 and 5103);66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  The RO has also obtained all medical records identified by the veteran, and associated them with the claims folder.  The veteran was afforded VA psychiatric examinations in October 1997 and November 1999 in order to determine whether or not the veteran has PTSD, and to determine the nature and severity of this disability.  Finally, the veteran was afforded hearings in August 1998 and March 2001.  The Board must conclude that the duty to assist has been completed.  

Therefore, the Board finds that a remand would serve no useful purpose for this issue.  See Soyini v. Derwinski 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The VA has satisfied its duties to inform and assist the veteran in this case.  Further development and further expending of the VAs resources is not warranted.  Any error to the veteran resulting from this decision does not affect the merits of his claim or substantive rights, for the reasons discussed above, and is therefore, harmless.  See 38 C.F.R. § 20.1102.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

A review of the record indicates that entitlement to service connection for PTSD was initially established in a February 1998 rating decision.  A 10 percent evaluation was assigned for this disability, which currently remains in effect.  

The Board notes that this issue involves the veterans dissatisfaction with the initial rating for his PTSD assigned following the grant of service connection.  The United States Court of Appeals for Veterans Claims, formerly the Court of Veterans Appeals (Court) has found that there is a distinction between a veterans disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the veteran disagrees with the initial rating, the entire evidentiary record from the time of the veterans claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The veterans PTSD is evaluated under the General Rating Formula for Mental Disorders.  Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent evaluation is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent  events).

A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when the symptoms are controlled by continuous medication.  A zero percent evaluation is for assignment when a mental condition has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130, Code 9411.  

The record indicates that the veteran was afforded a VA PTSD examination in October 1997.  He was noted to have served in Vietnam, and to have been involved in combat.  Following service, the veteran graduated from college with a degree in industrial engineering.  He is married, and described his marriage as good.  He has three adult children.  Since college, the veteran has held several jobs in several different cities.  He stated that he enjoyed his work.  In his spare time the veteran enjoyed hunting, fishing, and camping.  He denied a history of psychiatric hospitalization, psychotropic medication, or alcohol abuse.  Currently, the stressful events that had occurred in Vietnam were persistently reexperienced in recurrent and intrusive distressing recollections of the event, recurrent dreams, and psychological distress when exposed to reminders of the events.  The veteran stated that the symptoms of his reexperiencing were especially pronounced around anniversary times, such as in March when he was involved in his first firefight, and in July when a close friend had been killed.  The veteran attempted to avoid stimuli that was associated with the event, including thoughts, feelings, and conversations associated with Vietnam, and he had an inability to recall specific aspects of the traumatic events in Vietnam.  He also had symptoms of increased arousal, such as difficulty falling and staying asleep, difficulty concentrating, and exaggerated startle response.  These symptoms were also especially notable around anniversary dates, and he would attempt to isolate himself at these times.  He continued to go to work the best that he could.  On objective examination, the veteran was neatly groomed and causally dressed.  His behavior was appropriate to the interview setting.  His speech was normal, and his affect was appropriate.  The veteran was very pleasant and cooperative during the interview process.  His mood was sad, and he became tearful at times, specifically when discussing his Vietnam experience.  His thought process and content were appropriate, and there was no evidence or report of hallucinations, delusions, or paranoia.  The veteran denied suicidal ideation, plan, or intent.  He was alert and oriented, and had an excellent capacity for verbal comprehension and expression.  His memory was intact.  The diagnoses included PTSD, and his score on the Global Assessment of Functioning (GAF) scale was 70.  

The veteran appeared at a hearing before a hearing officer at the RO in August 1998.  He testified that he experienced sadness when he thought of Vietnam, and he still had recollections of the events that occurred there.  He avoided reminders of his experiences, such as war movies.  The veteran was employed as a miner.  He often worked with others, but preferred to work alone.  Outside of work, he would associate with his family, and a few close friends.  He had occasional problems sleeping, which became really bad around anniversaries of events that occurred in Vietnam.  He reported some problems in concentration.  See Transcript. 

The veteran underwent a private psychiatric examination in October 1998.  His military and personal history were reviewed in detail.  The veteran experienced recurrent and intrusive distressing recollections of his stressful events in service, including images, thoughts, and perceptions.  Anniversaries were particularly difficult, and March was the worse month, as he was involved in his first firefight that month, as well as other combat.  He had dreams and feelings of being on patrol two or three times each month.  He denied ever having hallucinations or dissociative reactions, and also denied drinking to the point of intoxication.  Certain songs of the Vietnam era and helicopters could trigger thoughts of his war experiences.  He would have sleepless nights during anniversary periods as he tried to avoid nightmares and other internal cues.  The veteran had exhibited efforts to avoid thoughts and feelings about Vietnam.  Most of his socialization was with his wife and children, and there was evidence of social withdrawal.  He denied amnesia, but indicated that some dates were beginning to diminish in his memory and intensity.  The veteran had withdrawn from some activities with his friends.  He considered himself a loner, and had withdrawn from most social interactions except for his family.  He denied a restricted range of affect, and described a loving and supportive relationship with his wife and family.  The veteran reported significant sleep disturbances and occasional irritable moods.  He had difficulty concentrating during anniversary periods, always felt on guard, and endorsed feeling very jumpy.  The examiner noted that the veteran had been able to maintain full-time employment for the past two years, although some work had been missed due to sleep disturbances.  He had a loving and supportive relationship with his wife, attended church once a month, and did not abuse alcohol.  He did have hobbies and interests that tended to be fairly solitary, and most of his interactions involved his wife, who was his primary support system.  The diagnosis was prolonged PTSD,  chronic in nature.  

Private medical records from February 1999 show that the veteran continued to be treated for PTSD.  He indicated that February and March were the most difficult months for him in terms of symptomatology.  He reported feeling anxious and not sleeping well, and was having almost nightly nightmares regarding his first fire fight.  He claimed to have flashbacks four or five times each day.  The veteran had a decreased appetite, and had lost ten to twelve pounds.  He characterized his mood as sad and irritable, and during the session, his mood was labile with evidence of teariness.  He further related that his energy, concentration, and motivation were low and tended to be impaired during these months.  There was continued evidence of anhedonia and social withdrawal.  He denied any passive thoughts about death or any suicidal or homicidal ideation, intent, or plan.  The diagnosis was prolonged PTSD.  His GAF score was 55.  

An additional VA examination of the veterans PTSD was conducted in November 1999.  The claims folder and medical records were reviewed.  The veteran reported increasing difficulty over the past two to two and a half years prior to the examination, dating from the time he started the claims process.  He stated that everything had gotten worse.  He was experiencing more flashbacks.  His appetite would fluctuate, and his sleep was not good.  He had increased nightmares in anticipation of the examination.  The veteran believed that he became depressed at times, and admitted to crying spells when thinking about his military experiences.  He denied suicidal or homicidal ideation.  He sometimes had an increase in startle reaction.  The veteran reported that his therapist has asked him to consider use of psychiatric medications.  The veteran continued to be married, and felt that his relationship with his wife was great.  He had held a variety of jobs since service, but continued to work as a repairman at a mine.  He had held this job for three and a half years, and enjoyed the work.  He would sometimes ask for the day off due to his mood.  On examination, the veteran appeared somewhat tense, but related easily to the examiner.  He became tearful when describing his initial symptomatology.  The veteran made good eye contact, and his grooming, appearance, and hygiene were good.  His affect was mildly anxious and depressed.  He was preoccupied with his military experiences and his current examination.  There was no evidence of persecutory trends, hallucinations, schizophrenic trends, obsessive thoughts, hypochondriacal trends, or phobias.  He denied suicidal and homicidal ideations.  The veteran was alert and oriented, and demonstrated no significant degree of confusion or malconcentration.  His judgment and insight were generally good.  The diagnosis included PTSD, and his current GAF was 70.  

Private medical records from February 2001 show that the veteran continued to have traumatic dreams of Vietnam, as well as flashbacks while he was awake.  The veteran was in contact with reality in all three spheres.  His self esteem was pretty shaky, and his motor activity was somewhat slowed.  There did not appear to be any tendencies to exaggerate or minimize his symptoms, and his insight appeared adequate.  His mental activity was spontaneous, and not blocked, illogical, or vague.  There were not hallucinations, delusions, persecutions, or obsessions, and no suicidal ideations.  His emotional reaction appeared to be somewhat depressed and anxious.  The veteran was angry about his experiences in Vietnam.  He was fearful of the dreams he would be experiencing over the next few months.  He was tearful at times, but there was no evidence of dangerousness from homicide or suicide.  The examiner stated that the veteran was clearly becoming worse.  His disability had impacted on his life and functioning both economically and emotionally.  His GAF score was probably about 60 to 65.  

The veteran appeared at a hearing before the undersigned member of the Board in March 2001.  His wife also appeared as a witness.  The veteran noted that he had experienced an anniversary date the day before the hearing.  He stated that July, September, and Christmas were also difficult times, but that his nightmares and flashbacks that were pretty much ongoing.  He indicated that flashbacks occurred two or three times each week.  The veteran stated that it had become difficult to concentrate.  He would only socialize with his family and his brothers family.  The veterans wife noted that she was a nurse.  She testified that the veterans symptoms became worse during key months.  He would experience sleep disturbances and nightmares.  The veteran and his wife both indicated that his symptoms had resulted in a strained relationship between them.  The veteran testified that his resistance to his PTSD symptoms was gradually decreasing, and his symptoms were becoming worse.  He continued to be employed.  See Transcript. 

After a careful review of the veterans contentions and the medical evidence, the Board finds that the symptomatology produced by the veterans service connected PTSD most nearly resembles that required for a 30 percent evaluation.  The evidence shows that while the veteran is employed and enjoys his work, he occasionally has to ask for time off due to his symptoms, and he prefers to work alone.  The veteran has exhibited some depression, increased anxiety, and chronic sleep impairment in the form of nightmares, particularly around certain times of the year that represent anniversary dates of events in Vietnam.  There is no evidence of panic attacks, but the veteran does have some occasional increase in startle response, and he experiences two or three flashbacks each week.  His most recent GAF scores have ranged from 55 in February 1999 to 70 in November 1999, with a 60 to 65 in February 2001.  GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  A 61-70 rating indicates "mild symptoms or some difficulty in social, occupational, or school functioning."  A score of 51-60 indicates moderate symptoms, or moderate difficulty in social, occupational or school functioning.  (Ibid.).  Therefore, the Board finds that the veterans overall symptomatology most nearly resembles that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which warrants a 30 percent evaluation.  38 C.F.R. § 4.130, Code 9411.  

The Board has also considered entitlement to an evaluation in excess of 30 percent for the veterans PTSD, but this is not demonstrated by the evidence.  The veteran has consistently displayed normal affect and speech on examination.  He has no difficulty in understanding complex commands, and no impairment of memory, judgment, or thinking.  Although the veteran has a decreased desire to socialize and engage in activities he used to find pleasurable, he continues to participate in some activities.  His relationship with his wife and family is generally described as good to great, in spite of some recent stress, and he interacts successfully with his coworkers.  Therefore, the criteria for a 50 percent evaluation have not been exhibited.  38 C.F.R. § 4.130, Code 9411.  


ORDER

Entitlement to a 30 percent evaluation for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The veteran contends that the 30 percent evaluation currently assigned to his service connected acne vulgaris is inadequate to reflect its current level of severity.  He argues that he has severe outbreaks of acne that are worsened by the anxiety from his service connected PTSD.  The veteran argues that he quit his job in teaching in part because of his appearance, and he believes that this disability renders his appearance exceptionally repugnant.  

A review of the claims folder indicates that the veteran has not been afforded a VA examination of his acne since October 1997.  Furthermore, the veteran has argued that this disability has increased in severity as a result of his increasing anxiety.  The VA has a duty to assist the veteran in the development of facts pertinent to his claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified as amended at 38 U.S.C. § 5102 and 5103);66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that an evaluation of the disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Furthermore, when a veteran claims that a disability is worse than when originally rated, and the available evidence is inadequate to evaluate the current state of the disability, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  The Board believes that the veteran should be scheduled for an additional examination of his acne vulgaris in order to determine its current severity.  

Therefore, in order to assist the veteran in the development of his claim, the Board finds that this case should be REMANDED to the RO for the following development: 

1.  The RO should obtain the names and addresses of all medical care providers who treated the veteran for acne vulgaris since July 1996.  After securing the necessary release, the RO should obtain these records and associate them with the claims folder if they have not been previously secured.  

2.  The veteran should be afforded a VA dermatologic examination to determine the nature and severity of his service connected acne vulgaris.  All indicated tests and studies should be conducted.  Color photographs of the affected regions should be obtained and associated with the examination report.  The claims folder should be made available to the examiner for review before the examination.  If possible, an attempt should be made to schedule this examination during a flare-up of the acne.  

3.  The RO must review the claims file and ensure that all notification and development action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 is completed.  In particular, the RO should ensure that the new notification requirements and development procedures contained in sections 3 and 4 of the Act (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) and the regulations issued to implement the Act (66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) are fully complied with and satisfied. 

4.  Thereafter, the RO should readjudicate this claim.  If the benefit sought on appeal remains denied, the veteran and the veterans representative should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The veteran need take no action until otherwise notified.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans Appeals


  
